ORDER

PER CURIAM.,
Defendant, Antonio Nolan, appeals from a judgment on a jury verdict, convicting him on one count of attempted first degree robbery, one count of first degree assault and two counts of armed criminal action. Defendant argues the trial court erred in allowing the prosecutor to use a revolver as demonstrative evidence and in allowing the introduction of victim impact testimony during the guilt phase of the trial. The defendant failed to preserve the alleged errors. We review for plain error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find no manifest injustice or miscarriage of justice. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).